DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 12, 2022 has been entered. Claims 1-20 are pending in the application. Claims 1, 3, 6-12, 14, and 16-19 have been amended. Claim 20 is new. Claims 1, 12, and 19 are the independent claims. 
The applicant's arguments in the Remarks have been fully considered. The applicant argues under the heading “Specification” that the title has been amended and the objection should the title should therefore be withdrawn. The examiner agrees with this and withdraws the title objection made in the last detailed action, which was the Non-Final Rejection dated April 13, 2022. 
The applicant also notes that typographical error in the specification has been corrected. The specification objection made in the last detailed action is therefore withdrawn. 
The applicant also notes that the claims have been amended and therefore the claim objections made in the last detailed action should be withdrawn. The examiner agrees and withdraws the claim objections to claims 1, 9, and 12. 
The applicant argues under the heading “Claim Rejections - 35 U.S.C. §112(a)” that claim 11 has been amended and therefore the written description rejection for that claim should be withdrawn. Claim 11 now teaches that a TTC is calculated and the system can “predict a collision on the basis of [the] calculated TTC”. Paragraph 0059 of the specification of the present application teaches that the system calculates the TTC and then “determines the chance of a collision”. The applicant argues that a person of ordinary skill in the art would understand the meaning of these terms and how determining a TTC would allow a controller to determine a change of collision or predict a collision. The context of the discussion in paragraph 0059 is Fig. 2. 
It seems to the examiner that what is meant in claim 11 and supported by paragraph 0059 is that, if a TTC is calculated as being essentially infinite, then the prediction would be, in the context of Fig. 2, that the other vehicle 300, will not hit the trailer. Conversely, if the TTC is calculated to be some reasonable amount of time to collision, such as 2 seconds, the prediction would be that a collision is going to happen. The examiner therefore agrees that a person of ordinary skill in the art would understand this and that the idea of a TTC has been around for a while. Therefore, the examiner withdraws the written description rejection for claim 11 as now amended. 
The applicant argues under the heading “Claim Rejections - 35 U.S.C. §112(b)” that claim 1 has been amended and therefore the written description rejection for that claim should be withdrawn. The examiner agrees that claim 1 is now clear and withdraws the rejection. 
The applicant argues under the heading “Claim Rejections - 35 U.S.C. §102” that the amendment adding the language “aligned along a driving direction of the vehicle” should be enough to differentiate the present application’s claims from the teachings of Prasad (US2017/0363727 A1). The applicant argues that the trailer-boundary 56 and blind zone 18 are “alighted in a direction crossing the driving direction of the vehicle.” The examiner is not certain what the applicant means by crossing. It seems the applicant may mean that zones 18 are on either side of trailer boundary 56, therefore zones 18 are added on in a direction perpendicular to the longitudinal direction of the vehicle, thus, apparently, crossing the driving direction of the vehicle. The areas 56 and 18 are seen in Fig. 1 of Prasad, which is shown below as Figure 1 of this Detailed Action. In contrast to Prasad, the applicant argues, in the present application, the plurality of rear side warning determination reference areas are aligned along a driving direction of the vehicle. This is seen in Figs. 2 and 4 of the present application. Fig. 2 is shown below as Figure 2 of this Detailed Action. 
The question, of course, is: Is the present amendment to claim 1 taught by Prasad? Claim 1 now recites in part, with the examiner’s comments in bold:
change, in response to determining that the trailer is mounted on the vehicle, a rear side warning determination reference area that is previously set before the trailer is mounted on the vehicle (in the present application, “a rear side warning determination reference area” is item 220 of Fig. 2 per page 9 of the specification. With that in mind, see Prasad Fig. 1, area 16, which paragraph 0011 states is the “sensing-boundary 16”. According to paragraph 0018, area 16 “preferably” extends 4 meters laterally outward from the host vehicle. Area 16 of Prasad is analogous to “a rear side warning determination reference area” of the present application.), to thereby set a plurality of rear side warning determination reference areas aligned along a driving direction of the vehicle (in the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 3 per page 10 of the specification. With that in mind, see Prasad, Fig. 1, areas 18 and area 56. Once the trailer and its size are detected, the sizes of area 56 and areas 18 are generated. Area 56 and areas 18 are “a plurality of rear side warning determination reference areas”).  
The examiner respectfully believes that Prasad teaches this bullet. Overall, Prasad, in paragraph 0011, teaches a system that “adjusts a sensing-boundary 16 that defines a blind-zone 18 of an operator 20 of the host-vehicle 12 based on a trailer-angle 22.” This adjustment is so that the blind zone can be adjusted when the trailer 14 is not directly behind the host-vehicle 12. 
This adjustment of the blind-zone 18 when the host-vehicle 12 is turning, can be seen in Fig. 3 of Prasad, in which the sensing-boundary 16 is neither a square or rectangle. In Fig. 3 of Prasad, there are “a plurality of rear side warning determination reference areas”. It is questionable whether or not they are “aligned along a driving direction of the vehicle”. As shown in Prasad Fig. 3, the plurality of rear side warning determination reference areas are centered about the trailer centerline 30, not the host-vehicle centerline 28. But in Fig. 1 these areas are aligned along the driving direction of the vehicle. 
In the present application, paragraph 0052 of the publication application teaches that “a rear side warning determination reference area” is item 220 of Fig. 2. This is an area “previously set” before a trailer was attached to the vehicle, as stated in paragraph 0049.
Prasad teaches in paragraph 0010 that the system disclosed by Prasad is an improvement because typical blind spot detection systems (BLIS) will not alert an operator of a host-vehicle when the trailer towed by the host-vehicle is present in a blind-zone of the operator. Therefore, the improved system taught by Prasad will “adjust a sensing-boundary 16 that defines a blind-zone 18 of an operator 20 of the host-vehicle 12 based on a trailer-angle 22.” What this means is that area 16 is present in a vehicle 12 before that vehicle attaches a trailer. But when the trailer is mounted, that sensing boundary 16 is “adjust[ed]”. Therefore, it is reasonable to argue that Prasad teaches the present claim language: “change, in response to determining that the trailer is mounted on the vehicle, a rear side warning determination reference area that is previously set before the trailer is mounted on the vehicle”.
Is it also reasonable to argue that Prasad further teaches the present claim language: “to thereby set a plurality of rear side warning determination reference areas aligned along a driving direction of the vehicle”? In the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 3 per paragraph 0064 of the published specification. With that in mind, see Prasad, Fig. 1, areas 18 and area 56. Once the trailer and its size are detected, the sizes of area 56 and areas 18 are generated. These areas make up an adjusted area 16. Area 56 and areas 18 are “a plurality of rear side warning determination reference areas”. 
But are areas 56 and 18 “aligned along a driving direction of the vehicle”? They are sometimes, as in Fig. 1 of Prasad. Other times they are not, as seen in Fig. 3. In that figure, the centerline 30 of area 56 is not aligned with centerline 28 of vehicle 12. But in the present application, Fig. 7, area 520 is also not aligned with the driving direction of the vehicle. Effectively, Fig. 7 of the present application, and Fig. 3 of Prasad look alike in this regard. 
The examiner believes that there are differences between the present application and Prasad and invites an interview if the applicant desires one. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.


    PNG
    media_image1.png
    365
    518
    media_image1.png
    Greyscale

Figure 1 – Fig. 1 of Prasad et al. (US2017/0363727 A1).




    PNG
    media_image2.png
    419
    440
    media_image2.png
    Greyscale

Figure 2 – Fig. 2 of the present application, as published in Kim et al. (US2020/0114710 A1).


    PNG
    media_image3.png
    614
    203
    media_image3.png
    Greyscale

Figure 3 – Fig. 4 of the present application, as published in Kim et al. (US2020/0114710 A1).


    PNG
    media_image4.png
    657
    312
    media_image4.png
    Greyscale

Figure 4 – Fig. 7 of the present application, as published in Kim et al. (US2020/0114710 A1).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part:
change, in response to determining that the trailer is mounted on the vehicle, a rear side warning determination reference area that is previously set before the trailer is mounted on the vehicle, to thereby set a plurality of rear side warning determination reference areas aligned along a driving direction of the vehicle
In the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 4 per paragraph 0064 of the published specification. However, as the vehicle turns, as shown in Fig. 7 of the present application (Fig. 4 of this Detailed Action) the area 520 does not appear “aligned along a driving direction of the vehicle,” where aligned is interpreted as centered along the longitudinal axis of the towing vehicle 200. Paragraph 0092 teaches that the areas 510 and 520 are set to correspond to the tilting angle, not to the centerline of the vehicle. Therefore, it does not appear that the areas are “aligned along a driving direction of the vehicle” as this phrase is interpreted by the examiner. Therefore, the claim lacks written description. Claim 12 and 19 contain similar language and are rejected for a similar reason. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “aligned” in at least claim 1 is indefinite. Aligned could mean parallel to but offset, or it could be having colinear centerlines. Aligned could mean that one side is lined up with a direction of the vehicle. For examination purposes, the term aligned will be broadly and reasonably interpreted to mean having a longitudinal centerline axis that is parallel to, though not necessarily colinear with, the longitudinal centerline axis of the towing vehicle, where the longitudinal centerline axis of the towing vehicle is defined by being the same axis as the driving direction of the vehicle. 
Claim 12 and 19 contain similar language and are rejected for a similar reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (US2017/0363727 A1).


A vehicle control system comprising: 
an image sensor disposed on [[the]]a vehicle to have a field of view of an outside of the vehicle to capture image data (see Fig. 1, item 26, which is located on the vehicle. See paragraph 0012 for the “rear-facing camera” potentially being sensor 26.);  
at least one non-image sensor disposed on the vehicle to have a field of sensing of the outside of the vehicle to capture sensing data (see Fig. 1, item 38, which is located on the vehicle. See paragraph 0012 for item 38 being a radar sensor); 
at least one processor configured to process the image data captured by the image sensor and the sensing data captured by the non-image sensor (see paragraph 0017 for controller 32 including a processor); and 
a controller configured to determine, based at least in part on processing at least one of the image data and the sensing data, a chance of a collision with an obstacle with respect to a rear side warning determination reference area [said chance of collision] that is changed depending on whether a trailer is mounted on the vehicle (see paragraph 0022 for controller 32 that activates “the alert-device 24 to warn the operator 20 of the impending collision”. As taught in this paragraph, this is based on “adjusting the trailer-boundary 56”. See paragraph 0010, lines 4-5 for the system “detecting that the host-vehicle is towing a trailer”. See also paragraph 0013 for what happens “when the trailer 14 is being towed”. In that case, the radar obtains a strong reflection signal from the front of the trailer indicating the presence of the trailer. As taught in paragraph 0016, if the reflection signal is weak, the controller will not recognize that as a trailer. Prasad has clearly contemplated the fact that the radar reflective signal will be strong when the vehicle is towing a typical trailer. As taught in paragraph 0001 if a trailer is detected that region will be excluded from the potential obstacles that can generate a collision alert. In summary, the system first determines whether a vehicle is towing a trailer and then provides warnings to the driver about potential collisions based on the size of the trailer. see paragraph 0022 for the impending collision alert-device 24 basing its alert on the “turning path of the vehicle-trailer combination, which is “based on the trailer-angle 22”. See paragraph 0012 for the sensors 26 and 38 measuring this angle.) 
wherein the controller is configured to: 
determine whether the trailer is mounted on the vehicle on the basis of 15reception of a trailer mounting signal (in the present application, this is Fig. 12, step S1210. See the filed specification, page 7, lines 15-20 for the trailering mounting signal being “an electrical signal generated inside or outside the vehicle and transmitted to the controller 140. It can also be a button pushed by a driver a connection signal at the connecting shaft. With that in mind, see paragraph 0010 for a radar detecting that the host vehicle is towing a trailer. See paragraph 0003 for the radar being in communication with the controller. See also paragraph 0013 for what happens “when the trailer 14 is being towed”. In that case, the radar obtains a strong reflection signal from the front of the trailer indicating the presence of the trailer. Paragraph 0015 also teaches that consistent reflection signals will be understood as a trailer. Intermittent signals are not a trailer. As taught in paragraphs 0015-0016, if the reflection signal is weak or intermittent, the controller will understand that that is not a trailer.), 
change, in response to determining that the trailer is mounted on the vehicle, a rear side warning determination reference area that is previously set before the trailer is mounted on the vehicle, to thereby set a plurality of rear side warning determination reference areas aligned along a driving direction of the vehicle (in the present application, “a rear side warning determination reference area” is item 220 of Fig. 2 per page 9 of the specification. With that in mind, see Prasad Fig. 1, area 16, which paragraph 0011 states is the “sensing-boundary 16”. According to paragraph 0018, area 16 “preferably” extend 4 meters laterally outward from the host vehicle. Area 16 of Prasad is analogous to “a rear side warning determination reference area” of the present application.), to thereby set a plurality of rear side warning determination reference areas (in the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 3 per page 10 of the specification. With that in mind, see Prasad, Fig. 1, areas 18 and area 56. Once the trailer and its size are detected, the sizes of area 56 and areas 18 are generated. Area 56 and areas 18 are “a plurality of rear side warning determination reference areas”. As seen in Fig. 1 of Prasad, these areas can be aligned with the vehicle, though as seen in Fig. 3, they are not always. This is the same as the present application, in which the areas 510 and 520 are aligned with the vehicle in Fig. 5 but not in Fig. 7.)  

Regarding claim 2, Prasad discloses the vehicle control system of claim 1.
Prasad further discloses:
A vehicle control system, wherein the controller is configured to: 
check an overlap area of the previously set rear side warning determination area that overlaps the trailer (see Fig. 3. The overlap area of the previously set rear side warning determination area (area 16 in Prasad) that overlaps the trailer is the “subset” of area 16 which is area 56); and  25
set an area of the previously set rear side warning determination reference area that excludes the overlap area as a first rear side warning determination area (see Fig. 3. The area left over when area 56 is subtracted from area 16 is a first rear side warning determination area.).  


Regarding claim 3, Prasad discloses the vehicle control system of claim 2.
Prasad further discloses:
A vehicle control system, wherein the controller is configured to 
30determine a longitudinal length of the first rear side warning determination 23reference area on the basis of at least one of: 
a distance between the vehicle and the trailer that is acquired by a result of the processing of the at least one of the image data and the sensing data (see Prasad Fig. 3. In that figure, the distance between the front of the trailer and the rear of the vehicle is clearly determined and known); [[and]]or
previously stored information about a size of a connecting shaft; and  5
determine a traverse length of the first rear side warning determination reference area on the basis of at least one of 
a traverse length of the trailer (a “traverse length of the trailer” is the width of a trailer. See Prasad Fig. 1, area 56. The width of 56 is clearly known. According to paragraph 0018, area 16 “preferably” extend 4 meters laterally outward from the host vehicle. The “first rear side warning determination reference area is what is left over when area 56 is subtracted from area 16. Therefore, the width of 16 is a basis for determining first rear side warning determination reference area) and 
a previously stored traverse length of the vehicle.  

Regarding claim 4, Prasad discloses the vehicle control system of claim 3.
Prasad further discloses:
A vehicle control system, wherein the controller is 10configured to: 
extract the traverse length of the trailer from the trailer mounting signal when (here “when” can reasonably be interpreted as if) the trailer mounting signal includes size information about a size of the trailer; and 
estimate the traverse length (width) of the trailer from the result of the processing of the at least one of the image data and the sensing data or from previously stored 15trailer average size information when (here “when” can reasonably be interpreted as if) the trailer mounting signal does not include the size information about the size of the trailer (Prasad teaches that the system can determine if a trailer is connected. This is a trailer mounting signal because it is a signal indicating a trailer is mounted. Yet processing of image data needs to take lace to determine the width of the trailer. See Fig. 4, step 130 and paragraphs 0018 and 0026 for the radar determining both width and length. If this claim is refined to more specifically teach a whether or not conditional case, and can show that that has written support, the claim might become allowable.).  

Regarding claim 5, Prasad discloses the vehicle control system of claim 1.
Prasad further discloses:
A vehicle control system, wherein the controller sets a second rear side warning determination reference area corresponding to a position 20of the trailer (see Fig. 3, area 56.), 
wherein a longitudinal length of the second rear side warning determination reference area is determined by adding at least one of a previously set first calibration length and a longitudinal length of the vehicle to a longitudinal length of the trailer (see page 14 of the filed specification of the present application for what this means. The “first calibration length” is c1 in Fig. 6. With that in mind, see Prasad, paragraph 0026 and Fig. 2. Note that the length of the trailer is known, but the length of 56 is not necessarily the same) ; and  25
a traverse length [width] of the second rear side warning determination reference area is determined by adding at least one of a previously set second calibration length and a traverse length [width] of the vehicle to a traverse length of the trailer (see Prasad, paragraph 0026 and Fig. 2. Note that the width of the trailer is known, but the width of 56 is not necessarily the same).  

Regarding claim 6, Prasad discloses the vehicle control system of claim 5.
Prasad further discloses:
A vehicle control system, wherein the controller is 30configured to: 
extract the longitudinal length and the traverse length of the trailer from the trailer mounting signal when (here “when” can reasonably be interpreted as if) the trailer mounting signal includes size information 24about the size of the trailer (the claim is supported by at least paragraphs 0083-0085 of the published specification of the present application. Paragraph 0041 states that the trailer mounting signal may be a signal generated “inside or outside the vehicle [200] and transmitted to the controller 140”. So the trailer mounting signal is not necessarily data sent from the trailer to the vehicle controller 140. It could be data sent from sensors mounted on the vehicle itself. With that in mind, see Prasad who teaches two controllers, one item 38 connected to sensors, and another central controller 32 that receives data from item 38. Item 38, according to paragraphs 0013-0015 processes signals and determines the presence of a trailer, back bumper of the trailer, motorcycle, etc. within the defined area 42. Paragraph 0013 teaches that controller 32 can process reflections from the frame of the trailer. In some cases, however, controller 38 will combine this detection information with the angle sensor to determine the areas 56 and 18.); and 
estimate the longitudinal length and the traverse length of the trailer from [[the]]a result of the processing of the at least one of the image data and the sensing data or from previously stored trailer average size information when (here “when” can reasonably be interpreted as if) the trailer mounting 5signal does not include the size information about the size of the trailer (for both of the above bullets note that Prasad teaches that the system can determine if a trailer is connected. This is a trailer mounting signal because it is a signal indicating a trailer is mounted. Yet processing of image data needs to take place to determine the width of the trailer. See Fig. 4, step 130 and paragraphs 0018 and 0026 for the radar determining both width and length. If this claim is refined to more specifically teach a conditional case, and can show that that has written support, the claim might become allowable.).  

Regarding claim 8, Prasad discloses the vehicle control system of claim 1.
Prasad further discloses:
A vehicle control system, wherein the at least one non-image sensor includes a first non-image sensor configured to capture first sensing data and a 20second non-image sensor configured to capture second sensing data (see paragraph 0014 for a left and right radar sensor), 
wherein the controller is configured to: 
calculate a tilting angle of the trailer with respect to a reference axis of the vehicle using a previously stored interval between the first non-image sensor and the second non-image sensor, a first distance between the first non-image sensor and the trailer acquired by [[the]]a result of the processing of the first sensing data, and a second distance between the second non-image sensor and the trailer acquired by[[the]]a result of the processing of the second sensing data (in the present specification, this is data from the first non-image sensor 122. This claim relates to Fig. 7), and a second distance between the second non-image sensor and the trailer acquired by the result of the processing of the second sensing data (see Prasad, Fig. 3, item 41 and paragraph 0013. The sensor 38A emits radar-signal 41 and receives back detect of 46A. The same thing happens with sensor 38B. See also paragraphs 0021 and 0024 for the radar-sensors determining the trailer angle based on the detected targets 46.); and
set at least one of the plurality of rear side warning 5Docket No.: 5616-0054determination reference areas to correspond to the calculated tilting angle (see Prasad, Fig. 3. The areas of at least 16 and 18 are determined based on the trailer angle.).  

Regarding claim 9, Prasad discloses the vehicle control system of claim 1.
Prasad further discloses:
A vehicle control system, wherein the controller is 25configured to: 
finally calculate a tilting angle of the trailer by combining a first angle at which the trailer is tilted and which is acquired on the basis of [[the]]a result of the processing of the image data with a second angle at which the trailer is tilted and which is acquired on the basis of [[the]]a result of the processing of the sensing data (what this clause means in one broad reasonable interpretation is that the system can measure the trailer angle using the image sensor and the non-image sensor and come to a final titling angle based on combining these angles. With that in mind, see Prasad. Prasad teaches in paragraph 0012 a yaw sensor 37, which is a non-image sensor. This sensor “in conjunction with a radar-sensor 38” can be used to determine a trailer-angle 22. Yet paragraph 0012 teaches that the radar sensor can be exchanged for an image sensor, such as a camera. Therefore, Prasad teaches this limitation.); and 
set at least one of the plurality of rear side warning determination reference areas to correspond to the finally calculated tilting angle (see Prasad, Fig. 3. The areas of at least 16 and 18 are determined based on the trailer angle.).  

Regarding claim 12, Prasad discloses:
A vehicle control system comprising: 
an image sensor disposed on [[the]]a vehicle to have a field of view of an outside of the vehicle to capture image data; at least one non-image sensor disposed on the vehicle to have a field of sensing of the outside of the vehicle to capture sensing data (see Fig. 1, item 26, which is located on the vehicle. See paragraph 0012 for the “rear-facing camera” potentially being sensor 26.); 
at least one non-image sensor disposed on the vehicle to have a field of sensing of the outside of the vehicle to capture sensing data (see Fig. 1, item 38, which is located on the vehicle. See paragraph 0012 for item 38 being a radar sensor);  30
a rear side warning module configured to prevent an obstacle approaching the vehicle from [[the]]a rear side of the vehicle (see paragraph 0022 for controller 32 that activates “the alert-device 24 to warn the operator 20 of the impending collision” with another vehicle.); and 
a domain control unit configured to 
process at least one of the image data captured by the image sensor and the sensing data captured by the at least one non-image sensor (see paragraph 0017 for the controller using sensors 26 and 38 to detect surrounding vehicles), and 
to control at least one driving assistance system including the rear side warning module, the at least one driving assistance system being [[and]] provided in the vehicle (see paragraph 0018 for the controller activating the alert-device 24 when another vehicle is detected), 
wherein the domain control unit is configured to 5
determine whether a trailer is mounted on the vehicle on the basis of reception of a trailer mounting signal (in the present application, this is Fig. 12, step S1210. See the filed specification, page 7, lines 15-20 for the trailering mounting signal being “an electrical signal generated inside or outside the vehicle and transmitted to the controller 140. It can also be a button pushed by a driver a connection signal at the connecting shaft. With that in mind, see paragraph 0010 for a radar detecting that the host vehicle is towing a trailer. See paragraph 0003 for the radar being in communication with the controller. See also paragraph 0013 for what happens “when the trailer 14 is being towed”. In that case, the radar obtains a strong reflection signal from the front of the trailer indicating the presence of the trailer. Paragraph 0015 also teaches that consistent reflection signals will be understood as a trailer. Intermittent signals are not a trailer. As taught in paragraphs 0015-0016, if the reflection signal is weak or intermittent, the controller will understand that that is not a trailer.), and 
change, in response to determining that the trailer is mounted on the vehicle, a rear side warning determination reference area that is previously set before the trailer is mounted on the vehicle (in the present application, “a rear side warning determination reference area” is item 220 of Fig. 2 per page 9 of the specification. With that in mind, see Prasad Fig. 1, area 16, which paragraph 0011 states is the “sensing-boundary 16”. According to paragraph 0018, area 16 “preferably” extend 4 meters laterally outward from the host vehicle. Area 16 of Prasad is analogous to “a rear side warning determination reference area” of the present application.), 
to thereby set a plurality of rear side warning determination reference areas aligned along a driving direction of the vehicle (in the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 3 per page 10 of the specification. With that in mind, see Prasad, Fig. 1, areas 18 and area 56. Once the trailer and its size are detected, the sizes of area 56 and areas 18 are generated. Area 56 and areas 18 are “a plurality of rear side warning determination reference areas”).  

Regarding claim 13, Prasad discloses the vehicle control system of claim 12.
Prasad further discloses:
A vehicle control system, wherein the domain control unit is configured to: 
check an overlap area of the previously set rear side warning determination 15area that overlaps the trailer; and 
set an area of the previously set rear side warning determination reference area that excludes the overlap area as a first rear side warning determination area (for the rejection of this claim, see the rejection of claim 2 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, line 2-4 of the controller).  

Regarding claim 14, Prasad discloses the vehicle control system of claim 13.
Prasad further discloses:
A vehicle control system, wherein the domain control unit is configured to: 
determine a longitudinal length of the first rear side warning determination reference area on the basis of at least one of: 
a distance between the vehicle and the trailer that is acquired by a result of the processing of the at least one of the image data and the sensing data; [[and]]or
previously stored information about a size of a 25connecting shaft; and 
determine a traverse length of the first rear side warning determination reference area on the basis of at least one of a traverse length of the trailer and a previously stored traverse length of the vehicle (for the rejection of this claim, see the rejection of claim 3 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, line 2-4 of the controller).  

Regarding claim 15, Prasad discloses the vehicle control system of claim 12.
Prasad further discloses:
A vehicle control system, wherein the domain control unit sets a second rear side warning determination reference area corresponding to a position of the trailer, 
27wherein a longitudinal length of the second rear side warning determination reference area is determined by adding at least one of a previously set first calibration length and a longitudinal length of the vehicle to a longitudinal length of the trailer; and 5
a traverse length of the second rear side warning determination reference area is determined by adding at least one of a previously set second calibration length and a traverse length of the vehicle to a traverse length of the trailer (for the rejection of this claim, see the rejection of claim 5 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, line 2-4 of the controller).  

Regarding claim 17, Prasad discloses the vehicle control system of claim 12.
Prasad further discloses:
A vehicle control system, wherein 
the non-image sensor includes a first non-image sensor configured to capture first sensing data and 
a second non-image sensor configured to capture second sensing data, 
wherein the domain control unit is configured to: 
calculate a tilting angle of the trailer with respect to a reference axis of the vehicle using a previously stored interval between the first non-image sensor and the second non-image sensor, a first distance between the first non-image sensor and the trailer acquired by [[the]]a result of the processing of the first sensing data, and a second distance between the second non-image sensor and the trailer acquired by [[the]]a result of the processing of the second sensing data; and  30
set at least one of the plurality of rear side warning determination reference areas to correspond to the calculated tilting angle (for the rejection of this claim, see the rejection of claim 8 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, lines 2-4 of the filed specification.).  

Regarding claim 18, Prasad discloses the vehicle control system of claim 12.
Prasad further discloses:
A vehicle control system, wherein the domain control unit is configured to: 
compare a tilting angle of the trailer acquired on the basis of [[the]]a result of the 5processing of at least one of the image data and the sensing data with a previous set reference angle range; 
perform a collision avoidance control when the tilting angle of the trailer is within the previous set reference angle range; and 
cancel the collision avoidance control when the tilting angle of the trailer is 10outside of the previous set reference angle range (for the rejection of this claim, see the rejection of claim 9 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, line 2-4 of the controller).  

Regarding claim 19, Prasad discloses:
An image sensor disposed on [[the]]a vehicle to have a field of view of an outside of the vehicle to capture image data (see Fig. 1, item 26, which is located on the vehicle. See paragraph 0012 for the “rear-facing camera” potentially being sensor 26.), wherein 
the image data is processed by a processor to be used for setting a plurality of rear side warning determination 15reference areas by changing a previously set rear side warning determination reference area (see Prasad, paragraph 0017 for the controller processing images from sensors 26. In the present application, the “plurality of rear side warning determination reference areas” are items 510 and 520 in Fig. 3 per page 10 of the specification. With that in mind, see Prasad, Fig. 1, areas 18 and area 56. Once the trailer and its size are detected using at least sensor 26, the sizes of area 56 and areas 18 are generated. Area 56 and areas 18 are “a plurality of rear side warning determination reference areas”), 
wherein the plurality of rear side warning determination reference areas includes: 
a first rear side warning determination reference area that is set to correspond to an area of the previously set rear side warning determination 20reference area that is offset by an overlap area of the previously set rear side warning determination reference area that overlaps [[the]]a trailer (see Fig. 3. The area left over when area 56 is subtracted from area 16 is a first rear side warning determination area); and 
a second rear side warning determination reference area that is set to corresponding to a position of the trailer, and the first and second rear side warning determination reference areas are aligned along a driving direction of the vehicle (see Prasad, Fig. 3, area 56. This is aligned along the direction of the vehicle in the sense that the longitudinal axis of area 56 is in the same direction as the vehicle.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Holtman (U.S. Pat. No. 9,885,775 B2).

Regarding claim 7, Prasad discloses the vehicle control system of claim 1.
Prasad further discloses:
A vehicle control system, wherein the controller is configured to: 
set at least one of the plurality of rear side warning determination reference areas to correspond to the calculated tilting angle (See Prasad, Fig. 3. The areas 18 and 16 are determined based on the trailer angle.).   
Yet Prasad does not explicitly further teach:
mark a plurality of determination patterns symmetrical to each other on an 10image of the trailer that is acquired by [[the]]a result of the processing of the image data;
identify a degree of distortion of the marked plurality of determination patterns and calculate a tilting angle of the trailer with respect to a reference axis of the vehicle on the basis of the degree of distortion.
However, Holtman teaches:
mark a plurality of determination patterns symmetrical to each other on an 10image of the trailer that is acquired by [[the]]a result of the processing of the image data (see claim 15);
identify a degree of distortion of the marked plurality of determination patterns and calculate a tilting angle of the trailer with respect to a reference axis of the vehicle on the basis of the degree of distortion (see claim 15).
This combination would be especially obvious because Prasad at least strongly teaches toward it. See page 16 and Fig. 8 of the present specification for what this claim means. See Prasad, paragraph 0012 for an angle-detector 26 that uses a rear-facing camera to detect the trailer-angle 22. See paragraph 0013 for reflective trailer surfaces being detected by radar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Prasad, to add the additional features of marking a plurality of determination patterns symmetrical to each other on an 10image of the trailer that is acquired by a result of the processing of the image data; identify a degree of distortion of the marked plurality of determination patterns and calculate a tilting angle of the trailer with respect to a reference axis of the vehicle on the basis of the degree of distortion, as taught by Holtman. The motivation for doing so would be to determine an angle at which an image sensor is with respect to an object, as recognized by Holtman (see claim 15). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Prasad discloses the vehicle control system of claim 12.
Prasad further discloses:
A vehicle control system, wherein the domain control unit is configured to: 
mark a plurality of determination patterns symmetrical to each other on an image of the trailer that is acquired by [[the]]a result of the processing of the image data; 
identify a degree of distortion of the marked plurality of determination patterns and calculate a tilting angle of the trailer with respect to a reference axis of the vehicle on the basis of the degree of distortion; and 
set at least one of the plurality of rear side warning determination reference areas to correspond to the calculated tilting angle (for the rejection of this claim, see the rejection of claim 7 which is substantially similar. Note that the domain control unit can be interpreted as the controller, per page 8, line 2-4 of the controller).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Maruoka et al. (US2020/0010018 A1).

Regarding claim 10, Prasad teaches:
The vehicle control system of claim 1.
Yet Prasad does not appear to explicitly further teach:
A vehicle control system wherein the controller is configured to: 
compare a tilting angle of the trailer acquired on the basis of [[the]]a result of the processing of at least one of the image data and the sensing data with a previous set reference angle range;  15
performing a collision avoidance control when the tilting angle of the trailer is within the previous set reference angle range; and 
cancel the collision avoidance control when the tilting angle of the trailer is outside of the previous set reference angle range.  
However, Maruoka teaches:
A vehicle control system wherein the controller is configured to: 
compare a tilting angle of the trailer acquired on the basis of [[the]]a result of the processing of at least one of the image data and the sensing data with a previous set reference angle range (see Fig. 9, step 116 and 122. See also Fig. 8. The system does not want the trailer to contact the vehicle. Various angles that get into a close angular range will trigger warnings.);  15
performing a collision avoidance control when the tilting angle of the trailer is within the previous set reference angle range (See Fig. 8 and paragraph 0079. When the trailer gets within an angular range of the vehicle a warning will be given to the driver via the display screen); and 
cancel the collision avoidance control when the tilting angle of the trailer is outside of the previous set reference angle range (see Fig. 9, S122. When the answer is yes, a warning is displayed (see paragraph 0079). When the answer is no out of S122 a warning is not displayed (see paragraph 0082). But Fig. 9 operates continuously, so when the angle falls out of the range, the answer out of S116 will be No and the warning will disappear.) .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Prasad, to add the additional features comparing a tilting angle of the trailer acquired on the basis of a result of the processing of at least one of the image data and the sensing data with a previous set reference angle range; 15performing a collision avoidance control when the tilting angle of the trailer is within the previous set reference angle range; and canceled the collision avoidance control when the tilting angle of the trailer is outside of the previous set reference angle range, as taught by Maruoka. The motivation for doing so would be to avoid collisions and reduce driver anxiety, as recognized by Maruoka (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Tamura et al. (US2019/0061750 A1).
Regarding claim 11, Prasad discloses the vehicle control system of claim 1.
Prasad further disclose:
A vehicle control system, wherein the controller is configured to 
calculate a time to collision (TTC) with respect to the obstacle approaching at least one of the plurality rear side warning determination reference areas (see paragraph 0022 for the controller determining an “impending” collision. This means that the TTC is short, which means it has been determined.).
Yet Prasad does not explicitly further teach:
predict the chance of a collision on the basis of calculated TTC.  
However Tamura teaches:
andpredict the chance of a collision on the basis of calculated TTC (see Figs. 2 and 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Prasad, to add the additional features of predicting the chance of a collision on the basis of calculated TTC, as taught by Tamura. The motivation for doing so would be to mitigate a collision, as recognized by Tamura (see paragraph 0005). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other non-art rejections such as rejections under 35 U.S.C. § 112 can be successfully resolved.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 recites:
The vehicle control system of claim 1, wherein 
the plurality of rear side warning determination reference areas includes: 
a first rear side warning determination reference area and a second rear side warning determination reference area,9Docket No.: 5616-0054 and 
the first rear side warning determination reference area is set in front of the second rear side warning determination reference area along the driving direction of the vehicle.
The plurality of rear side warning determination reference areas in the present application are areas 510 and 520 per paragraph 0064 of the published specification. These can be seen in Fig. 4 one in front of the other along the driving direction of the vehicle. 
	Prasad does not teach this. In Fig. 3 of Prasad there are multiple areas, such as two area 18s. One area 18 (the upper one) is partially in front of the other area 18 (the lower one). But the first area 18 is not in front of the second area 18 “along the driving direction of the vehicle,” the way it is in Fig. 4 of the present application. 
Maruoka et al. (US2020/0010018 A1) teaches at least two rear side areas in Fig. 6 (see one of the areas labeled 12r and the other one next to it) but these are not in front of teach other in the meaning of this claim. 
Smith et al. (US2016/0252610 A1) teaches in paragraph 0015 a vehicle that can have a blind-spot zone 14, as seen in Fig. 1. Objects can be detected in area 20, as described in paragraph 0019, or in large zone 26A and small zone 26B. These zones can be subdivided from zone 20. The small zone is in front of the large zone in the direction of travel. But the two zones are not colinear with the direction of travel.  
Furthermore, the areas in Smith are not changed based on detecting that a trailer is detected to be mounted to the vehicle. 
Since claim 20 depends on claim 1 and since claim 1 will have to overcome a written description rejection that will likely make the plurality of rear side warning determination reference areas coaxial with the driving direction of the vehicle, that will make the teachings of Smith no longer apply since the two zones in Smith do not have longitudinal centerlines that are colinear with the direction of travel of the vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665